 Case 2:21-cv-02813-BRM-ESK Document 1 Filed 02/17/21 Page 1 of 4 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------- x

XIAMEN ITG GROUP CORP. LTD.,                                      :
                                                                  :
                                             Petitioner,          :
         -vs.-                                                    :       ECF Case No.
                                                                  :
CRYSTAL VOGUE INC.,                                               :   PETITION TO CONFIRM
                                                                  :   ARBITRATION AWARD
                                             Respondent.          :
----------------------------------------------------------------- x

         Petitioner Xiamen ITG Group Corp. Ltd. (“Xiamen ITG”), pursuant to Section 207 of the

Federal Arbitration Act, 9 U.S.C., for an Order confirming a foreign arbitral award issued in its

favor against Respondent Crystal Vogue Inc. (“Crystal Vogue”), hereby states as follows:

                                                  PARTIES
         1.       Petitioner Xiamen ITG is a corporation organized and existing under the laws of

the People’s Republic of China, with its registered legal address at: Unit 2801, Guomao Center,

No. 4688, Xianyue Road, Huli District, Xiamen City, China 361016.

         2.       Respondent Crystal Vogue is a corporation organized and existing under the laws

of the State of New Jersey, with its principal office located at: 36 Wilk Rd., Edison, New Jersey

08827.

                                     JURISDICTION AND VENUE
         3.       This Petition is brought pursuant to the original jurisdiction of this Court as

expressed in 9 U.S.C. §201, 202, 203, and 207, which codify, as Chapter 2 of the Federal

Arbitration Act, the Convention on the Recognition and Enforcement of Foreign Arbitral Awards

of 1958 (the “New York Convention”). The United States and China are signatories to, and has

ratified, the New York Convention.



                                                        1
4822-3717-0395, v. 2
 Case 2:21-cv-02813-BRM-ESK Document 1 Filed 02/17/21 Page 2 of 4 PageID: 2




         4.       Alternatively, this Petition may be brought under the diversity jurisdiction of this

Court, 28 U.S.C. § 1332(a)(2), since there is complete diversity of citizenship between the parties

and the amount at issue is greater than $75,000 exclusive of interest and costs.

         5.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Respondent

Crystal Vogue resides in this District and is subject to personal jurisdiction in this District.

                 AGREEMENTS UNDERLYING THE ARBITRATION AWARD

         6.       Between February and May 2017, the parties entered into a series of five separate

commercial sales contracts, pursuant to which Xiamen ITG agreed to sell and Crystal Vogue

agreed to buy, certain described commodities consisting of fabrics and textiles (the “Sales

Contracts”). See, Declaration of Ruofei Xiang (“Xiang Decl.”), Exhibit A.

         7.       Each of the Sales Contracts provided for the arbitration of any dispute, controversy

or claim arising out of or relating to the contracts before the China International Economic and

Trade Arbitration Commission (“CIETAC”).

         8.       The arbitration clause further provides that the arbitration award shall be accepted

as final and binding upon the parties.

         9.       Pursuant to the Sales Contracts, Xiamen ITG delivered the goods to Crystal Vogue

and issued corresponding invoices in the total amount of $817,245.83. See, Xiang Decl., Exhibit

A.

         10.      Crystal Vogue failed to pay for the goods purchased and received from Xiamen

ITG despite multiple reminders and demands by Xiamen ITG for payment.

         11.      Xiamen ITG commenced arbitration proceedings before CIETAC against Crystal

Vogue on November 22, 2018 for the recovery of $817,245.83 plus interest and costs, arising from




                                                   2
4822-3717-0395, v. 2
 Case 2:21-cv-02813-BRM-ESK Document 1 Filed 02/17/21 Page 3 of 4 PageID: 3




the failure of Crystal Vogue to make payment to Xiamen ITG for the goods purchased and

received.

                         THE ARBITRATION AND ARBITRAL AWARD
         12.      An arbitral tribunal was formed on April 16, 2019, with three arbitrators consistent

with the requirements in the arbitration clause of the Sales Contracts, to jointly conduct the

arbitration proceedings.

         13.       The arbitration was conducted in Beijing through CIETAC on May 29, 2019

governed by the Arbitration Rules of China International Economic and Trade Arbitration

Commission.

         14.      Both parties appeared in the arbitration and had a full and fair opportunity to present

their respective cases and submit evidence.

         15.      On March 10, 2020, the Arbitral Tribunal rendered a final award. See, Xiang Decl.

Exhibit B, true copy of the award; Exhibit C, certified English translation of the award.

         16.      The final award awarded Xiamen ITG (1) $817,245.83 for the unpaid goods sold

by Xiamen ITG to Crystal Vogue, (2) $33,625.64 in interest up to October 29, 2018, and interest

at the annual rate of 4.75% calculated from October 30, 2018 to the date the award is paid, and (3)

arbitration costs of RMB 174,970, which is the rough equivalent of $27,091.08 under current

exchange rates as of February 17, 2021. The Tribunal ordered that payments be made by Crystal

Vogue within 30 days from the date of the award.

         17.      To date, Respondent has failed and/or refused to honor or satisfy the Final Award.

                                CONFIRMATION OF THE AWARD

         18.      Pursuant to 9 U.S.C. § 207, any party seeking to confirm a foreign arbitral award

in accordance with the New York Convention may do so provided that the award: (a) falls under


                                                    3
4822-3717-0395, v. 2
 Case 2:21-cv-02813-BRM-ESK Document 1 Filed 02/17/21 Page 4 of 4 PageID: 4




the New York Convention; (b) was issued less than three years ago; and (c) does not fall under

any exception in the New York Convention for which confirmation may be refused.

         19.      The Final Award in all respects conforms to the requirements of 9 U.S.C. §§ 9 and

207 governing confirmation of arbitration awards.

         20.      No prior application for confirmation of the Final Award has previously been made

in this or any other Court.

         21.      No grounds exist to support vacatur, modification or correction of the Final Award

under 9 U.S.C. § 10 or § 11, and no such application has been made.

         22.      No grounds exist to support refusal or deferral of recognition or enforcement of the

award specified in the New York Convention pursuant to 9 U.S.C. § 207, and no such application

has been made.

         WHEREFORE, Petitioner Xiamen ITG Group Corp. Ltd. respectfully requests judgment

confirming and enforcing the arbitration award, fees and costs incurred in the prosecution of this

Petition, and that the Court grant the Petitioner such other and further relief as may be just and

equitable in the circumstances.

Dated: New York, NY
       February 17, 2021

                                                               Respectfully submitted,

                                                               MAZZOLA LINDSTROM LLP

                                                               ___s/Ruofei Xiang__
                                                               Ruofei Xiang
                                                               1350 Avenue of the Americas, 2FL
                                                               New York, NY 10019
                                                               Tel: (646) 663-1860
                                                               ruofei@mazzolalindstrom.com
                                                               Attorneys for Petitioner




                                                   4
4822-3717-0395, v. 2
